Opinion issued October 27, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00857-CV
———————————
In re Boxer Property Management Corporation & 10039 Bissonnet,
L.P., Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
Relators
Boxer Property Management Corporation and 10039 Bissonnet,
L.P. filed a petition for writ of mandamus asking this Court to compel the trial court to “order” that
they “have fully satisfied” their obligations to produce documents pursuant to
a prior order of the trial court.[*]
We deny the
petition for writ of mandamus.
PER
CURIAM
 
Panel
consists of Justices Keyes, Higley, and Massengale.
 




[*]           The underlying case is Johnette Hester v. Boxer Property Management
Corporation, 10039 Bissonnet, L.P., Ascent Elevator
Services, L.L.C., and Tejas Elevator Company Houston,
Inc., in the 234th District Court of Harris County, Texas.  The respondent is the Honorable Reece Rondon.